        Case 2:19-cv-01634-ER Document 24 Filed 08/16/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TRACEY THOMAS,                     :     CIVIL ACTION
                                   :     NO. 19-1634
           Petitioner,             :
     v.                            :
                                   :
JOHN E. WETZEL, et al.,            :
                                   :
           Respondents.            :


                                   ORDER

           AND NOW, this 16th day of August, 2021, upon

consideration of the petition for a writ of habeas corpus (ECF

No. 1) and the Commonwealth’s response (ECF No. 16), and after

review of the Report and Recommendation of U.S. Magistrate Judge

Richard A. Lloret1 (ECF No. 23), it is hereby ORDERED that:

           1. The Report and Recommendation is APPROVED and

              ADOPTED;2


1           This Court vacated Judge Lloret’s original Report and
Recommendation (Doc. No. 20) and granted the Petitioner’s motion for
extension of time to file a reply (Doc. No. 21). Petitioner failed to file a
reply, and Judge Lloret therefore re-filed his Report and Recommendation on
July 30, 2021.
2           When neither party files timely objections to a magistrate
judge’s report and recommendation (“R&R”) on a dispositive issue, the
district court is not required to review the R&R before adopting it. Thomas
v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended
to require district court review of a magistrate’s factual or legal
conclusions, under a de novo or any other standard, when neither party
objects to those findings.”). However, the Third Circuit has held that “in
the absence of objections . . . the better practice is for the district judge
to afford some level of review to dispositive legal issues raised by the
report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987); see also Fed
R. Civ. P. 72, 1983 advisory committee notes (“When no timely objection is
filed, the court need only satisfy itself that there is no clear error on the
face of the record in order to accept the recommendation.”). In that neither
party has filed objections to the R&R, this Court has reviewed it for clear
error and has found none.
Case 2:19-cv-01634-ER Document 24 Filed 08/16/21 Page 2 of 2



   2. Mr. Thomas’s Petition for Writ of Habeas Corpus is

      DENIED and DISMISSED with prejudice by separate

      Judgment, filed contemporaneously with this Order.

      See Fed. R. Civ. P. 58(a); Rules Governing Section

      2254 Cases in the United States District Courts,

      Rule 12;

   3. No certificate of appealability shall issue under 28

      U.S.C. § 2253(c)(1)(A) because “the applicant has

      [not] made a substantial showing of the denial of a

      constitutional right” under 28 U.S.C. § 2253(c)(2),

      since he has not demonstrated that “reasonable

      jurists” would find the “assessment of the

      constitutional claims debatable or wrong.” Slack v.

      McDaniel, 529 U.S. 473, 484 (2000); see United

      States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.

      2000), abrogated on other grounds by Gonzalez v.

      Thaler, 565 U.S. 134 (2012); and

   4. The Clerk of Court shall mark this case closed.

      AND IT IS SO ORDERED.



                     ____________________________
                     EDUARDO C. ROBRENO, J.
